Citation Nr: 1212334	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the record has indicated that further development is necessary before adjudication of the claim proceeds.

The Veteran seeks entitlement to service connection for bilateral hearing loss and for a lumbar spine disorder.  The Veteran contends that his bilateral hearing loss is due to exposure to loud noise in service, including explosions, and contends that his lumbar spine disorder is related to an accident in service when a pole was dropped on his back.  The Veteran has indicated that he was treated in a hospital in Seoul, Korea for his back for five days.

Review of the claims file reveals a Medicare Summary Note indicating that the Veteran underwent private chiropractic treatment by Dr. R.S. in March 2009.  However, review of the claims file does not reveal that any records regarding the Veteran's chiropractic treatment have been obtained and associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, after obtaining any necessary authorization, attempts must be made to obtain the records regarding the Veteran's chiropractic treatment by Dr. R.S.

The Board notes that the Veteran's Report of Separation From the Armed Forces of the United States (DD-214) reveals that the Veteran's most significant duty assignment was with Company C, 32nd Engineer Battalion, Camp Carson, Colorado.

In a private treatment note, dated in February 2007, the Veteran was diagnosed with sensory hearing loss, bilateral high frequency, most likely noise induced.  The Board notes, however, that this opinion was accompanied by no rationale.  

In July 2008 the Veteran was afforded a VA Compensation and Pension (C&P) audio examination.  The Veteran reported that he served for two years in a combat engineer demolition unit.  The Veteran reported exposure to artillery, weapons, explosives, heavy equipment, and diesel engines in the military without hearing protection.  The Veteran reported civilian exposure to heavy equipment, diesel engines, lawn equipment, all terrain vehicles, and power tools when working with highway maintenance from 1954 to 1956 and as a truck driver from 1956 to 1986 with no hearing protection.  The Veteran hunted for approximately 20 years and was noted to be a right-handed shooter.  Audiometric testing revealed a hearing loss disability in both ears pursuant to 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with bilateral mild to profound sensorineural hearing loss.  The examiner rendered the opinion that she could not resolve the issue without resort to mere speculation given the lack of any service treatment records that document the Veteran's hearing sensitivity upon entrance to or discharge from service.  The examiner did not comment upon the opinion rendered in February 2007.

A medical conclusion that an etiological opinion cannot be rendered without speculation does not, in-and-of itself, render an examination inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  However, in the present case, the basis for this conclusion does not account for the private opinion rendered in February 2007.  Thus, the reasoning provided is incomplete, if not wholly inadequate, and the Board may not properly rely on this opinion in evaluating the Veteran's claim. 

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, has competently reported that he was exposed to loud noise in service, was noted to have served in an engineer battalion in service, and an opinion has been associated with the claims file that the Veteran's bilateral hearing loss is most likely noise induced, the Board finds that the evidence is not sufficient to make a decision.  Therefore, the Board finds that the Veteran must be afforded another VA C&P examination regarding the etiology of the Veteran's bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. R.S. in Mountain View, Missouri.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report.  

3.  After completion of the above, review the Veteran's claims file and undertake any additional development indicated.  This shall include, if deemed necessary after the completion of the above development, scheduling him for an appropriate VA medical examination regarding the etiology of his lumbar spine disorder. Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



